Per Curiam.

Smith asserts that the court of appeals erred in dismissing his prohibition action. Smith’s assertion is meritless.
Prohibition will not issue if relator has an adequate remedy in the ordinary course of law. State ex rel. Kreps v. Christiansen (2000), 88 Ohio St.3d 313, 316, 725 N.E.2d 663, 667. Appeal, not prohibition, is the remedy for the correction of errors or irregularities of a court having proper jurisdiction. State ex rel. Jackson v. Miller (1998), 83 Ohio St.3d 541, 543, 700 N.E.2d 1273, 1275. Smith’s assertion of sentencing error is nonjurisdictional, and he had an adequate remedy by appeal to raise this issue. Smith v. Walker (1998), 83 Ohio St.3d 431, 432, 700 N.E.2d 592. Therefore, he was not entitled to the requested extraordinary relief in prohibition.
Based on the foregoing, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.